PER CURIAM: *
Phillip David Haskett appeals the summary judgment dismissal of his complaint. He fails to show that the district court abused its discretion in denying his motions for extensions of time to complete discovery and respond to the summary judgment motion. See Am. Family Life Assur. Co. of Columbus v. Biles, 714 F.3d 887, 894 (5th Cir. 2013); Adams v. Travelers Indem. Co. of Connecticut, 465 F.3d 156, 161 (6th Cir. 2006). By failing to raise his claims of error in the district court, he waived review of his arguments that the district court erred in granting summary judgment without further notice and considered inadmissible evidence. See Celanese Corp. v. Martin K. Eby Const. Co., 620 F.3d 529, 531 (5th Cir. 2010); Donaghey v. Ocean Drilling & Expl. Co., 974 F.2d 646, 650 n.3 (5th Cir. 1992).
The judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.